            Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 1 of 33



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PRIVATE WEALTH ADVISORS, INC.,                     )
                                                   )
                       Plaintiff,                  )
                                                   )       Civil Action No.
       v.                                          )
                                                   )       ELECTRONICALLY FILED
STUART M. MILLER, DANIEL P.                        )
MCCURRY and MILLER MCCURRY LLC,                    )
                                                   )
                       Defendants.


                                     VERIFIED COMPLAINT

       Private Wealth Advisors, Inc. (“PWA”), by and through its undersigned counsel, files this

Verified Complaint against its former principal and board member, Stuart M. Miller (“Miller”),

its former employee, Daniel McCurry (“McCurry”), and the company they founded to

unlawfully compete with PWA, Miller McCurry, LLC (“Miller McCurry”) in violation of their

contractual and other legal obligations to PWA.

       As a Principal and Board Member, Miller was heavily involved in managing PWA’s

business, as well as responsible for the personal financial planning and asset management of a

portfolio of some of PWA’s most valuable clients. Similarly, McCurry was also responsible for

providing personalized wealth management services to established PWA clients, all of whom

originated from PWA. These roles provided Miller and McCurry with access to PWA’s most

valuable customer relationships and its confidential and proprietary information, including

information regarding its clients, prospective clients, investment strategies, assets under

management, key contacts, business and marketing plans and strategies, profit margins, and

pricing, among other things.
            Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 2 of 33



       Now, with PWA’s confidential, proprietary information, Miller and McCurry are actively

and directly competing with PWA and soliciting PWA’s clients in violation of the express

provisions of their employment agreements, true and correct copies of which are attached as

Exhibits A and B respectively.

A.     Introduction

       1.      PWA brings this action to protect its client relationships, goodwill, valuable

confidential, proprietary and/or trade secret information, enforce its former employees’

contractual obligations regarding competitive activity, prevent them from using this confidential,

proprietary and/or trade secret information on behalf of the competing business they established,

and prohibit them from unfairly competing with PWA.

       2.      PWA is a leading provider of fee-based wealth management services in the highly

competitive fee-based wealth management industry with offices in Greensburg, Pennsylvania

and Pittsburgh, Pennsylvania.

       3.      PWA’s business is based on the customer relationships it develops, fosters and

assigns to its financial advisors, such as Miller and McCurry.

       4.      Miller was a founding member, Board Member and Principal of PWA and

McCurry was employed by PWA as a wealth advisor.

       5.      In that role, both Miller and McCurry had access to PWA’s most valuable client

relationships and its confidential and proprietary information and trade secrets, including

information regarding its clients, prospective clients, investment strategies, assets under

management, key contacts, business and marketing plans and strategies, profit margins, and

pricing (hereinafter collectively referred to as the “Confidential Information and Trade Secrets”).

       6.      Without notice, Miller and McCurry (a) resigned from their employment with

PWA on August 23, 2019 using identical resignation letters; (b) went to work for Miller


                                                 2
            Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 3 of 33



McCurry, a competing business they had set up during their employment with PWA; and (c)

began soliciting PWA’s clients in violation of their contractual and legal obligations to PWA.

       7.        If left unstopped, Miller and McCurry will continue to use PWA’s Confidential

Information and Trade Secrets and its considerable goodwill for the benefit of themselves and

Miller McCurry, thereby enabling them to unfairly compete with PWA.

       8.        PWA will suffer immediate and irreparable harm if Miller and McCurry’s

violations of their contractual obligations are not immediately enjoined.

B.     Parties

       9.        Private Wealth Advisors, Inc., a Pennsylvania corporation, is headquartered in

Greensburg, Pennsylvania.

       10.       Stuart M. Miller is an adult individual who, upon information and belief, resides

at 480 Fairview Road, Pittsburgh, PA 15238.

       11.       Daniel P. McCurry is an adult individual who, upon information and belief,

resides at 118 Vista Ridge Lane, Valencia, PA 16059.

       12.       Miller McCurry, LLC, upon information and belief, is a Pennsylvania limited

liability company, located at 106 Isabella Street, Suite 304, Pittsburgh, PA 15212. Upon

information and belief, Miller and McCurry are the sole members of Miller McCurry.

C.     Jurisdiction and Venue

       13.       This Court has jurisdiction over this civil action under 28 U.S.C. § 1331 because

the case arises, in part, under the federal Defend Trade Secrets Act, 18 U.S.C. § 1831 et seq.

       14.       This Court has supplemental jurisdiction over the state law claims in this action

under 28 U.S.C. § 1367 because such claims are so closely related to the Defend Trade Secrets

Act claim that they are part of the same case and controversy.




                                                  3
          Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 4 of 33



       15.     This Court has personal jurisdiction over Miller and McCurry because they have

the required minimum contacts with this forum to establish personal jurisdiction. The Individual

Defendants (a) reside in, are citizens of, and are domiciled in or around Pittsburgh, Pennsylvania;

(b) were engaged to perform services for PWA in Pittsburgh, Pennsylvania and the surrounding

areas; (c) are engaged by Miller McCurry in Pittsburgh, Pennsylvania; (d) improperly solicited

and are soliciting PWA’s clients and prospective clients in Pittsburgh, Pennsylvania and the

surrounding areas; (e) unlawfully conspired to breach their contractual obligations to PWA in

Pittsburgh, Pennsylvania and (f) have used and are using PWA’s Confidential Information and

Trade Secrets on behalf of Miller McCurry in Pittsburgh, Pennsylvania.

       16.     This Court has personal jurisdiction over Miller McCurry because Miller

McCurry is headquartered in Pittsburgh, Pennsylvania and its members, Miller and McCurry

reside in Western Pennsylvania. Furthermore, Miller McCurry has the required minimum

contacts with this forum to establish personal jurisdiction. Miller McCurry (a) is registered to do

business in Pennsylvania; (b) is headquartered in Pittsburgh, Pennsylvania; (c) misappropriated

PWA’s Confidential Information and Trade Secrets in Pennsylvania; (e) tortiously interfered

with PWA’s contractual obligations with Miller and McCurry in Pennsylvania and (f) tortiously

interfered with PWA’s business relationships with its clients in Pennsylvania.

       17.     Based on Defendants’ contacts as described in Paragraphs 15 and 16, it was

wholly foreseeable that they would be haled into court in the United States District Court for the

Western District of Pennsylvania.

       18.     Venue is proper in the United States District Court for the Western District of

Pennsylvania under 28 U.S.C. § 1391 because: (a) Miller and McCurry reside in, are citizens of

and are domiciled in Western Pennsylvania; (b) this Court has personal jurisdiction over all




                                                 4
          Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 5 of 33



parties; and (c) a substantial portion of the events giving rise to the claims asserted in this action

occurred in this judicial district.

D.      PWA’s Business

        19.     Headquartered in Greensburg, Pennsylvania, PWA is a leading provider of fee-

based wealth management services, supervising more than $800 million in assets and services

over 1,100 clients.

        20.     The wealth management industry is a highly competitive marketplace with many

firms vying for the same high net worth clients.

        21.     PWA and Miller McCurry, both of which provide fee-based wealth management

services, are direct competitors.

        22.     PWA provides customized investment strategies and plans for its clients based on

the financial needs and goals of the client.

        23.     Because this requires PWA to have an intimate knowledge of its clients’ unique

circumstances, objectives, risk tolerance and future aspirations, PWA invests significant

resources in developing and fostering these relationships through its advisors.

        24.     PWA, like its competitors, focuses much of its business development efforts

through a dedicated group of advisors, who are assigned to specified PWA accounts. PWA’s

advisors, like others in the industry, grow PWA’s portfolio in a variety of ways, but most

importantly, through relationship building with PWA’s clients and prospective clients. These

relationships, built over time, are often the most important factor in selecting a financial advisor,

as clients come to rely upon the advisor as their point of contact and the “face” of the company.

        25.     PWA relies on its advisors to be its contact with its clients for all of their wealth

management and investment needs.




                                                   5
          Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 6 of 33



       26.     Advisors are privy to a vast amount of Confidential Information and Trade

Secrets regarding PWA’s clients, including the identity of PWA’s clients, their contact

information, financial goals, account balances, assets under management, transactional history,

risk tolerance, portfolio and investment strategies. Such information could be easily exploited by

a competitor if the competitor was permitted to gain access to such information by hiring even

one of PWA’s advisors and using it to solicit PWA’s clients.

       27.     In addition to the Confidential Information and Trade Secrets regarding PWA’s

clients with which PWA’s advisors are entrusted, PWA also entrusts its advisors with

Confidential Information and Trade Secrets relating to its business, including information

regarding potential clients, pricing, assets under management, products, services, investment

strategies, profit margins, sales, sales volumes, unique client needs and goals, etc.

       28.     As such, PWA places a great deal of trust in its advisors by entrusting them with a

vital company asset – its relationships with its clients.

       29.     PWA expends a great deal of money through the salaries and incentive

compensation of its advisors to build strong client relationships between PWA and its clients. It

further supports its advisors and their efforts to build strong relationships by providing

administrative support, reimbursement of business-related expenses, and the strength and

recognition of the PWA name.

E.     Miller Helps to Establish and Found PWA

       30.      In 2003, Miller, Joseph A. Scarpo (“Scarpo”) and John M. Schneider

(“Schneider”) formed PWA and began operating as a separate entity.

       31.      In 2006, Miller, Scarpo and Schneider developed a transition plan for Miller by

which Scarpo and Schneider agreed to buy Miller out of the entity.




                                                  6
             Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 7 of 33



           32.   Scarpo and Schneider agreed to buy Miller out of the entity pursuant to the terms

of a Buy-Out Agreement, in which Scarpo and Schneider agreed to pay Miller for his portfolio of

specifically identified clients.

           33.   Scarpo and Schneider paid Miller approximately $4,000,000 for his portfolio of

clients.

           34.   In connection with the buy-out, PWA agreed it would continue to employ Miller

pursuant to the terms of an Employment Agreement.

           35.   Miller initially indicated he wanted to continuing working through 2015, at which

point he would retire. As result, the Employment Agreement had an expiration date of

December 31, 2015.

           36.   Specifically, Miller would continue working for PWA through December 31,

2015, at which point he would retire and transition his clients to other PWA representatives.

           37.   Miller, however, did not retire on December 31, 2015; rather, he continued to be

employed pursuant to the terms and conditions set forth in the Employment Agreement through

August 23, 2019.

           38.   Specifically, PWA continued to pay Miller an annual base salary of $300,000 per

year as set forth in the Employment Agreement through August 23, 2019. See Ex. A, Section

3(a). In fact, although the Agreement provided for a reduction in Miller’s annual base salary,

PWA maintained his annual base salary of $300,000 through his resignation on August 23, 2019.

           39.   PWA also continued to pay Miller an annual bonus calculated based on the

combined revenue increase generated by the Miller/McCurry team over the base year revenue

determined as of September 31, 2015. See Ex. A, Section 3(b).




                                                  7
          Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 8 of 33



       40.     PWA continued to provide Miller with fringe benefits as set forth in Section 4 of

the Employment Agreement through his resignation on August 23, 2019. See Ex. A, Section 4.

       41.     PWA continued to reimburse Miller for all reasonable business and professional

expenses as set forth in Section 5 of the Employment Agreement through his resignation on

August 23, 2019. See Ex. A, Section 5.

       42.      PWA continued to provide Miller with facilities, equipment, services and

supplies as set forth in Section 6 of the Employment Agreement through his resignation on

August 23, 2019 and, in fact, signed a long term lease for space in Oxford Centre in Pittsburgh

on August 23, 2018, which they took possession on February 1, 2019, for Miller and McCurry to

work from. See Ex. A, Section 6.

       43.     The parties made no attempts to renegotiate the Employment Agreement upon its

expiration and neither PWA nor Miller indicated that it or he no longer wished to be bound by

the terms of the Employment Agreement.

       44.     In that regard, PWA and Miller’s course of conduct renewed the Employment

Agreement, such that it was in effect at the time of Miller’s resignation.

       45.     In addition to his role as a Principal and Founder, Miller also continued to be a

member of PWA’s board of directors through his resignation on August 23, 2019 and, in fact,

continues to be a member of PWA’s board of directors.

       46.     While employed by PWA, Miller gained valuable knowledge and experience in

the wealth management industry through training and support provided by PWA and was paid to

develop and foster client relationships on behalf of PWA.




                                                 8
          Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 9 of 33



       47.     While working under the employment agreement, Miller continued to service the

approximately 100 valuable clients, including many in the Pittsburgh region, that PWA had paid

him for as part of the Buy-Out Agreement.

       48.     In addition to the pre-existing clients, Miller was also expected to develop new

clients on behalf of PWA and at PWA’s expense.

       49.     Although Miller had been compensated for his portfolio of clients as part of the

2005 buy out, PWA continued to pay Miller for the work he performed on those clients through

the date of his resignation.

       50.      At the time of his abrupt resignation, Miller was assigned and the

Miller/McCurry team managed approximately 101 clients, totaling approximately $196 million

in assets under management.

       51.     As a Principal and Founding Partner of PWA and a member of its board of

directors (and throughout his employment with PWA), Miller was entrusted with PWA’s

Confidential Information and Trade Secrets.

       52.     Miller was well-compensated for his role as an executive for PWA and, as of the

time of his resignation, was PWA’s highest paid employee. Since 2006, Miller’s total

compensation from PWA has exceeded $300,000 annually.

F.     PWA Employs McCurry to Service the Clients it Purchased from Miller

       53.     PWA hired McCurry in 2005 to, among other things, work with Miller to service

the clients it had purchased from Miller and to develop and manage new clients on behalf of

PWA.

       54.     Although nearly all of McCurry’s accounts were pre-existing PWA clients,

McCurry was also expected to develop new clients on behalf of PWA and at PWA’s expense.




                                                9
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 10 of 33



       55.    At the time of his abrupt resignation, McCurry, as part of the McCurry/Miller

team, managed approximately 55 clients, totaling approximately $42 million in assets under

management.

       56.    As an advisor for PWA, McCurry was entrusted with PWA’s Confidential

Information and Trade Secrets.

       57.     McCurry was well-compensated for his role at PWA, earning over $140,000 in

2016, $152,000 in 2017 and $176,000 in 2018.

G.     Miller and McCurry’s Contractual Obligations to PWA

       58.    To protect its valuable investment in its customer relationships and Confidential

Information and Trade Secrets, PWA required Miller and McCurry to execute employment

agreements during their respective employments with PWA.

       59.    As part of the Buy Out Agreement in which Miller was paid approximately

$4,000,000 for his portfolio of clients, PWA and Miller agreed to the terms of an employment

agreement, in which PWA promised to pay Miller specified compensation (including bonuses)

and Miller, among other things, agreed to be bound by certain restrictions both during and upon

termination of his employment with PWA.

       60.    In Section 11 of the Employment Agreement, Miller agreed as follows:

              During the term of this Contract, Employee shall not at any time or
              place or to any extent whatsoever, either directly or indirectly,
              without the express prior written consent of the Corporation,
              engage in any business or in any activity competitive with or
              adverse to the business, practice or affairs of Corporation unless
              such activity is disclosed to and permitted in writing by
              Corporation. Activities adverse to the business, practice or affairs
              of Corporation shall include but not be limited to, the copying of
              client files or address lists, the establishment of a separate office or
              arrangements to do this in the future, and the solicitation of any
              client or entity doing business with Corporation…

Ex. A, Section 11.


                                                10
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 11 of 33



       61.     Upon termination of his employment (regardless of reason), Miller agreed that he

would not “directly or indirectly engage in any business or in any activity competitive with or

adverse to the business, practice or affairs of [PWA] during the twenty four (24) month period

following termination and within twenty (20) miles of any office of [PWA], without [PWA]’s

express written consent” (“Miller’s Non-Compete”). Ex. A, Section 16.

       62.     Miller further agreed that Miller’s Non-Compete was one of the “essential

elements” of the employment agreement and that “but for the agreement of [Miller] to comply

with such covenants, [PWA] would not have agreed to enter into [the employment agreement.”

Ex. A, Section 16.

       63.     Miller agreed that “damages for violation of [Miller’s Non-Compete] cannot be

adequately determined and that such covenants may, therefore, be specifically enforced by

equitable injunction and temporary restraining order…” Ex. A, Section 16.

       64.     In addition to injunctive relief, Miller agreed he would pay PWA a liquidated

damage for his violation of Miller’s Non-Compete equal to the “Additional Bonus” of

$2,250,000 that he received under his employment agreement. Ex. A, Section 16.

       65.     Like Miller, McCurry also agreed to be bound by the terms of an employment

agreement during his employment with PWA.

       66.     In that regard, McCurry acknowledged and agreed:

               a. That [PWA] has made a substantial financial investment in
                  acquiring its client base;

               b. That, during the course of [his] employment with [PWA], [he
                  has] come to possess and will help [PWA] develop valuable
                  proprietary information, trade secrets and other confidential
                  information belonging to [PWA] and may be instrumental to
                  the development and/or maintenance of good will with
                  [PWA’s] clients; and




                                                11
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 12 of 33



               c. That such proprietary information, trade secrets, confidential
                  information and goodwill are valuable assets of [PWA] and
                  [PWA] has a legitimate business interest in protecting itself
                  from disclosure or misappropriation of such information and
                  from interference with its goodwill relationships with its
                  clients.

Ex. B, Section 1.

       67.     In exchange for continued at-will employment and an additional bonus payment

of $5,000 that he would not have received but for his execution of the employment agreement,

McCurry executed an Employment Agreement in May 2012. McCurry acknowledged the

receipt of this additional bonus that he received as consideration for signing the Employment

Agreement:




       68.     In the Employment Agreement, McCurry agreed as follows:

               During the term of my employment with the Company and
               thereafter, I shall not, directly or indirectly, divulge, furnish or


                                                  12
          Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 13 of 33



                make accessible to any other person, business, firm or corporation,
                or use in any way other than in the ordinary course or for the
                benefit of the business of the Company any Confidential
                Information, as defined herein, of the Company which I have
                acquired or become acquainted with or will acquire or become
                acquainted with as a result of my employment with the Company,
                whether developed by me or by others.

                The Confidential Information is the property of the Company and I
                acknowledge that the use, misappropriation or disclosure of the
                Confidential Information would constitute a breach of trust and
                fiduciary duty and could cause irreparable injury to the Company.
                Furthermore, I acknowledge and agree that during the course of
                my employment with the Company, I may be exposed to the
                confidential information of clients and other third parties and I will
                maintain the confidentiality of this information and will only use it
                as necessary to carry out the work for the Company consistent with
                the Company’s arrangement with these clients and third parties…

Ex. B, Section 3.

        69.     McCurry further agreed that he would “keep and maintain adequate and current

written records of all Confidential Information made by [him] … during the term of employment

(the ‘Records’)” and that he would not “remove such Records from [PWA’s] place of business

except as expressly permitted by PWA policy…” Ex. B, Section 4.

        70.     McCurry also agreed that, “at the time of termination of employment for any

reason or no reason at all, [he would] deliver to [PWA] any and all Records and Confidential

Information, and any reproductions of the same, in [his] possession.” Ex. B, Section 5.

        71.     To protect its investment in its clients, its Confidential Information and Trade

Secrets and its competitive advantage, PWA also required McCurry to agree to post-employment

restrictions.

        72.     Specifically, McCurry agreed as follows:

                I agree not to directly or indirectly solicit, for the purpose of
                offering or attempting to offer any service, product or other
                application which is the same or similar to the services, products or
                other applications offered by the Company or in the process of


                                                 13
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 14 of 33



               being developed by the Company within the last year prior to
               termination of my employment with the Company, any of the
               Company’s clients for a period of two (2) years after termination
               of my employment with the Company. I further agree, for a period
               of two (2) years after the termination of my employment with the
               Company, that I will not directly or indirectly hire or directly or
               indirectly solicit or attempt to solicit any employee of, consultant
               to, the Company, which employee or consultant has been rendering
               services to the Company at any time within the twelve (12) month
               period immediately preceding the termination of my employment,
               to leave the employ of, or no longer render service to or for the
               benefit of, the Company.

Ex. B, Section 6. (“McCurry’s Non-Solicit”).

       73.     McCurry also agreed that, during the term of his employment with the Company

and for a period of two (2) years thereafter, he would not:

               a. Provide services directly or indirectly to any client or
                  prospective client of [PWA];

               b. Anywhere within fifty (50) miles of any office of [PWA],
                  become an officer or director of, or consultant to or be
                  employed by, or otherwise render services to or on behalf of, a
                  Competing Business, which is defined to include any person,
                  corporation, partnership, joint venture, association, or other
                  entity engaged in the business:

                       (i)     Financial investment management;

                       (ii)    Real estate development; or

                       (iii)   Offering or attempting to offer any service, product
                               or other application which is the same as or similar
                               to the services, products or other applications
                               offered or in the process of being developed by the
                               Company within the last year prior to termination of
                               my employment Company.

Ex. B, Section 7. (“McCurry’s Non-Compete”).

       74.     McCurry further acknowledged and agreed that, if he were to violate either

McCurry’s Non-Solicit or McCurry’s Non-Compete, such violation would result in “immediate

and irreparable harm” to PWA and that PWA would be entitled to “an injunction or a decree of



                                                14
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 15 of 33



specific performance from a court of equity in addition to other rights or remedies” PWA may

have in law or in equity. Ex. B, Section 11.

       75.     McCurry further agreed to reimburse PWA for all costs, including reasonable

attorneys’ fees, associated with obtaining relief under the employment agreement.

       76.     The Employment Agreements executed by Miller and McCurry are valid and

enforceable contracts and the post-employment restrictions on competition and solicitation

contained therein are fair, reasonable and necessary to protect the legitimate business interests of

PWA. Those business interests are proprietary and establish a competitive advantage in favor of

PWA.

H.     Miller and McCurry Abruptly Resign From PWA

       77.     On August 23, 2019, Miller and McCurry traveled separately to PWA’s

Greensburg office to meet with Scarpo. When they arrived at the office, both feigned surprise to

see the other despite the fact that they were fully aware that they were going to deliver their

identically scripted resignations.

       78.      While McCurry sat quietly at the table, Miller delivered on behalf of McCurry

the following resignation letter dated August 23, 2019 at approximately 11:00 a.m.:




                                                 15
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 16 of 33




        79.   Simultaneously, Miller delivered the following resignation letter dated August 23,

2019:




                                              16
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 17 of 33



       80.     Apparently recognizing that he was about to illegally steal the very clients that

PWA had already purchased from him and compete with PWA in violation of his legal

obligations to PWA, Miller also proposed an Asset Purchase Agreement, Bill of Sale and

Assignment and Assumption Agreement, in which he would purchase PWA’s clients for

$750,000 in equal installments over a three-year period:




See Miller McCurry Resignation Paperwork attached as Exhibit C.

       81.     The day of their abrupt and scripted resignations, Miller and McCurry sent a

targeted solicitation to all of the PWA clients that had been assigned to them advising them of

their new firm, Miller McCurry and the competitive services they offer.




                                                17
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 18 of 33



       82.     Upon information and belief, Miller and McCurry used PWA Confidential

Information and Trade Secrets to mail their solicitation to the specific customers they had been

servicing at PWA.

       83.     Upon information and belief, Miller and McCurry informed PWA clients of their

intended move and new company prior to their resignations from PWA.

I.     Miller and McCurry Breach Their Legal Obligations to PWA

       84.     Miller and McCurry began planning their departure from PWA months before

their resignation.

       85.     Specifically, prior to their resignations and while being paid by PWA, they had

set up Miller McCurry as a legal entity, leased office space less than a mile away from their

PWA Pittsburgh office, sought legal advice on how to get out of or around their contractual

obligations to PWA, had legal documents drafted to propose an asset purchase to PWA, sought

the services of a computer forensic vendor for consultation related to their electronic activities,

gathered the addresses and other information of the PWA clients they serviced so that they could

mail them their solicitation, set up email accounts for Miller McCurry and met with key clients

to advise them of their impending departure.

       86.     Despite their well-planned departure, Miller and McCurry did not return their

laptops or PWA-issued phones upon resignation; rather, PWA had to send a representative to

their homes to retrieve the electronic devices.

       87.     A forensic evaluation of those computers revealed that Miller and/or McCurry

used removable storage devices and even a removable hard drive on their PWA devices in the

months prior to their resignation.

       88.     Shortly before their resignations, Miller and McCurry also began directing clients

to use their personal email addresses instead of their PWA email accounts to avoid detection.


                                                  18
          Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 19 of 33



         89.     Upon information and belief, Miller and McCurry had the contents of their

iPhones transferred to new devices, including PWA client information.

         90.     Upon information and belief, Miller McCurry sent a targeted solicitation to Miller

and McCurry’s most significant PWA clients in terms of assets under management using PWA’s

confidential client information either before they resigned or immediately after their resignations.

         91.     By Monday, August 26, 2019, Miller and McCurry were actively competing with

PWA and soliciting PWA clients.

         92.     For example, on the Monday following their resignations, a PWA client attempted

to respond to contact McCurry about the targeted Miller McCurry solicitation they had received:

-----Original Message-----
From: Dan McCurry [mailto:dmccurry@millermccurry.com]
Sent: Monday, August 26, 2019 3:10 PM
To: Diane Rose <diane@dianerose.com>; McCurry, Daniel <dmccurry@pwausa.com>
Cc: ICE Peter Handlin <phandlin@yahoo.com>
Subject: RE: Dan - Have you left PWA?

Diane,

You can call my cell phone and I can explain everything. 724-831-9006.

It's all good though.

Danny

Daniel P. McCurry, CFP®




106 Isabella Street, Suite 304
Pittsburgh, PA 15212
412.855.2927
DMcCurry@MillerMcCurry.com

Advisory services offered through Commonwealth Financial Network®, a Registered Investment Adviser.


-----Original Message-----



                                                  19
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 20 of 33



From: Diane Rose <diane@dianerose.com>
Sent: Monday, August 26, 2019 3:02 PM
To: Dan McCurry <dmccurry@pwausa.com>; Dan McCurry <dmccurry@millermccurry.com>
Cc: ICE Peter Handlin <phandlin@yahoo.com>
Subject: Dan - Have you left PWA?

Dan,

I got Stuart’s letter about a new firm (which doesn’t mention you except your email). Do you no longer
work for PWA? Have you taken our (Pete and my and my Dad’s) accounts with you? We hope you’ll
keep managing our accounts (assuming your philosophy isn’t changing drastically)...

Please tell me what’s going on and how this impacts our accounts.

We don’t want to lose you.

Diane
        93.     Miller and McCurry used and continue to use PWA confidential client

information to solicit PWA clients.

        94.     On August 29, 2019, PWA (through its counsel) sent the Defendants a cease and

desist letter, in which it provided Miller and McCurry with copies of their respective

employment agreements.

        95.     Thereafter, Defendants continued to compete directly with PWA and solicit PWA

clients in violation of Miller and McCurry’s contractual obligations to PWA.

        96.     For example, Miller met with one PWA client on August 30, 2019 and another on

September 5, 2019.

        97.     Likewise, McCurry met with a PWA client the week of September 1, 2019.

        98.     Furthermore, Miller and McCurry are directing PWA clients to take certain

actions with respect to their investment portfolios and the clients are contacting PWA with

questions about the advice that Miller and McCurry are not authorized to be providing.

        99.     For example, on or about September 6, 2019, a PWA client contacted PWA with

questions about McCurry’s advice to destroy a check from a non-US bank.



                                                  20
           Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 21 of 33



       100.    Armed with PWA’s valuable client relationships and Confidential Information

and Trade Secrets, including without limitation regarding PWA’s clients’ financial goals, risk

tolerance, portfolio and investment strategies, Miller and McCurry are now actively competing

with PWA and soliciting PWA’s clients on behalf of Miller McCurry, PWA’s direct competitor.

       101.    In fact, PWA has already lost more than ten clients due to Defendants’ unlawful

conduct and is continuing to lose other clients.

J.     PWA Is Entitled To Preliminary And Injunctive Relief

       102.     PWA seeks immediate relief in the form of a temporary restraining order against

Defendants to (a) require the return of PWA’s Confidential Information and Trade Secrets; (b)

stop Defendants from using PWA’s Confidential Information and Trade Secrets on behalf of a

competitor; (c) stop them from using such Confidential Information and Trade Secrets to solicit

PWA clients in violation of their statutory obligations to PWA; (d) stop Miller and McCurry

from soliciting PWA clients in violation of their contractual obligations to PWA; (e) stop Miller

and McCurry from competing with PWA in violation of their contractual obligations to PWA; (f)

stop Defendants from interfering with PWA’s contractual relations with Miller and/or McCurry;

and (g) stop Defendants from interfering with PWA’s business relations with its clients.

       103.     PWA is likely to succeed on the merits of this case because it has valid and

enforceable agreements with Miller and McCurry, it has legitimate business interests to protect,

and Miller and McCurry’s breaches of their contractual obligations to PWA are open, blatant and

obvious.

       104.     PWA’s client relationships, goodwill, market share, business opportunities,

competitive advantage, Confidential Information and Trade Secrets, and relations with its

remaining employees will be irreparably harmed if a preliminary and permanent injunction is not

entered.


                                                   21
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 22 of 33



       105.     PWA will suffer far greater harm if a preliminary and permanent injunction is

not granted than Defendants will suffer if one is granted. Defendants will suffer no harm – but

simply be ordered to honor the promises they made.

       106.     Granting a temporary restraining order, including a preliminary injunction,

would serve the public interest.

                                   COUNT I
                  VIOLATION OF THE DEFEND TRADE SECRETS ACT
                              PWA v. All Defendants

       107.     PWA incorporates by reference Paragraphs 1 through 106 of the Verified

Complaint as if fully set forth herein.

       108.     PWA’s information regarding its clients and prospective clients, including client

files, client lists, client’s assets under management, client contact information, client portfolio

data and history, key contacts, business and marketing plans and strategies, profit margins,

investment vehicles, investment strategies, risk tolerances, products, fees and pricing are the

backbone of PWA’s business, all of which Miller and McCurry had access to and knowledge of

by virtue of their employment relationships with PWA. PWA’s Confidential Information and

Trade Secrets constitute trade secrets under the Defend Trade Secrets Act.

       109.     Disclosure and unauthorized use of this type of information undermines PWA’s

competitive position in the highly competitive wealth management industry.

       110.     PWA has taken various steps to protect its trade secrets, including (a) using

network firewalls, password protection and security credentials to prevent unauthorized access to

PWA’s servers; (b) limiting its employee’s access to information to that which is necessary to

fulfill their job functions; (c) controlling physical access to PWA’s offices and information; and




                                                  22
            Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 23 of 33



(d) requiring employees with access to its trade secrets to sign restrictive covenants, including

nondisclosure, nonsolicitation and/or noncompetition agreements.

           111.   Miller and McCurry have improperly and without authorization misappropriated,

retained, used, disclosed and/or exploited PWA’s trade secrets, including PWA’s confidential

client information, for the purposes of soliciting clients to transfer their accounts from PWA to

Miller and McCurry on behalf of their new entity, Miller McCurry. This conduct constitutes an

actual and threatened misappropriation and misuse of PWA’s trade secret information.

           112.   Miller and McCurry continue to and will continue to improperly and without

authorization misappropriate, retain, use, disclose and/or exploit PWA’s trade secrets, including

PWA’s confidential client information, for the purposes of soliciting clients to transfer their

accounts from PWA to Miller and McCurry on behalf their new entity, Miller McCurry. This

conduct constitutes an actual and threatened misappropriation and misuse of PWA’s trade

secrets.

           113.   PWA did not expressly or impliedly consent to Defendants’ acquisition or use of

its trade secrets.

           114.   Upon information and belief, Defendants’ misappropriation was willful and

malicious.

           115.   Upon information and belief, Defendants’ misappropriation of PWA’s trade

secrets is causing and will continue to cause PWA to suffer irreparable harm, for which it has no

adequate remedy at law, and has damaged PWA in an amount to be determined at trial..

           116.   The threatened and actual injuries that PWA has suffered and will suffer are

immediate and irreparable. Because of the difficulty in quantifying injury and harm to PWA’s

ability to compete, acquire and maintain a competitive advantage through its Confidential




                                                 23
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 24 of 33



Information and Trade Secrets, monetary damages alone will not adequately compensate PWA

for the Defendants’ wrongful use of such information and breach of their duties to PWA. PWA,

therefore, lacks an adequate and complete remedy at law and an equitable remedy is appropriate

in addition to monetary damages.

       117.     Under Section 1836 of the Defend Trade Secrets Act, PWA is entitled to

injunctive relief, compensatory damages, exemplary damages, an award of reasonable attorneys’

fees, and/or other appropriate relief.

                                         COUNT II
                                   BREACH OF CONTRACT
                                       (PWA v. Miller)

       118.    PWA incorporates by reference Paragraphs 1 through 117 of the Verified

Complaint as if fully set forth herein.

       119.     Under Miller’s Non-Compete, Miller agreed that he would not “directly or

indirectly engage in any business or in any activity competitive with or adverse to the business,

practice or affairs of [PWA] during the twenty four (24) month period following termination and

within twenty (20) miles of any office of [PWA], without [PWA]’s express written consent”

(“Miller’s Non-Compete”). Ex. A, Section 16.

       120.     The terms of Miller’s Non-Compete are reasonable in their scope and are

necessary to protect PWA’s legitimate business interests.

       121.     Miller breached the Non-Compete by co-founding Miller McMurry – a direct

competitor – and actively and directly competing with PWA and soliciting PWA’s clients.

       122.     As a proximate result of Miller’s actions, PWA has suffered and will continue to

suffer harm which cannot be adequately compensated by monetary damages alone.




                                                24
        Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 25 of 33



      123.    With full knowledge of his post-employment obligations to PWA, Miller is in

breach of the Non-Compete.




                                            25
            Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 26 of 33



                                         COUNT III
                                   BREACH OF CONTRACT
                                      (PWA v. McCurry)

       124.      PWA incorporates by reference Paragraphs 1 through 123 of the Verified

Complaint as if fully set forth herein.

       125.      In his Employment Agreement, McCurry agreed as follows:

       I agree not to directly or indirectly solicit, for the purpose of offering or
       attempting to offer any service, product or other application which is the same or
       similar to the services, products or other applications offered by the Company or
       in the process of being developed by the Company within the last year prior to
       termination of my employment with the Company, any of the Company’s clients
       for a period of two (2) years after termination of my employment with the
       Company. I further agree, for a period of two (2) years after the termination of my
       employment with the Company, that I will not directly or indirectly hire or
       directly or indirectly solicit or attempt to solicit any employee of, consultant to,
       the Company, which employee or consultant has been rendering services to the
       Company at any time within the twelve (12) month period immediately preceding
       the termination of my employment, to leave the employ of, or no longer render
       service to or for the benefit of, the Company.

Ex. B, Section 6.

       126.      McCurry also agreed that, during the term of his employment with the Company

and for a period of two (2) years thereafter, he would not:

       c.       Provide services directly or indirectly to any client or
                prospective client of [PWA];

       d.       Anywhere within fifty (50) miles of any office of
                [PWA], become an officer or director of, or
                consultant to or be employed by, or otherwise render
                services to or on behalf of, a Competing Business,
                which is defined to include any person, corporation,
                partnership, joint venture, association, or other entity
                engaged in the business:

                           (i)     Financial investment management;

                           (ii)    Real estate development; or

                           (iii)   Offering or attempting to offer any service,
                                   product or other application which is the same


                                                  26
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 27 of 33



                                  as or similar to the services, products or other
                                  applications offered or in the process of being
                                  developed by the Company within the last
                                  year prior to termination of my employment
                                  Company.

       127.     The terms of McCurry’s Employment Agreement are reasonable in their scope

and are necessary to protect PWA’s legitimate business interests.

       128.     McCurry breached the Non-Solicit by, among other things, soliciting PWA’s

clients and soliciting Miller to end his employment with PWA and go to work for Miller

McCurry.

       129.     McCurry breached the Non-Compete by co-founding Miller McCurry – a direct

competitor – and actively and directly competing with PWA and soliciting PWA’s clients.

       130.     As a proximate result of McCurry’s actions, PWA has suffered and will continue

to suffer harm which cannot be adequately compensated by monetary damages alone.

       131.     With full knowledge of his post-employment obligations to PWA, McCurry is in

breach of the Non-Solicit and Non-Compete.

                                    COUNT IV
                     TORTIOUS INTERFERENCE WITH CONTRACT
                               (PWA v. All Defendants)

       132.    PWA incorporates by references Paragraph 1 through 131 of the Verified

Complaint as if set forth fully herein.

       133.    Miller executed a valid and enforceable Employment Agreement with PWA.

       134.    McCurry executed a valid and enforceable Employment Agreement with PWA.

       135.    Miller knew of McCurry’s contractual obligations to PWA and vice-versa.

       136.    Miller McCurry, through its members, was aware of Miller’s and McCurry’s

contractual obligations to PWA.




                                                 27
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 28 of 33



       137.    Miller knowingly, intentionally, unjustifiably and in bad faith induced McCurry to

breach his Employment Agreement with PWA by (a) devising a plan whereby McCurry and

Miller would resign their employment with PWA using identical resignation letters; (b) going to

work for Miller McCurry, a competing business they had set up during their employment with

PWA; and (c) soliciting PWA’s clients in violation of their contractual and legal obligations to

PWA.

       138.    McCurry knowingly, intentionally, unjustifiably and in bad faith induced Miller to

breach his Employment Agreement with PWA by (a) devising a plan whereby McCurry and

Miller would resign their employment with PWA using identical resignation letters; (b) going to

work for Miller McCurry, a competing business they had set up during their employment with

PWA; and (c) soliciting PWA’s clients in violation of their contractual and legal obligations to

PWA.

       139.    Miller McCurry, through its members, knowingly, intentionally, unjustifiably and

in bad faith induced Miller and McCurry to breach their Employment Agreements with PWA.

       140.    As described herein, Defendants have interfered with Miller’s and McCurry’s

respective contractual obligations to PWA.

       141.    Defendants’ conduct was not privileged.

       142.    Defendants’ interference with Miller’s and McCurry’s contractual obligations to

PWA is causing and will continue to cause PWA to suffer irreparable harm and damages.

                                        COUNT V
                               BREACH OF FIDUCIARY DUTY
                                (PWA v. Miller and McCurry)

       143.     PWA incorporates by reference Paragraphs 1 through 142 of the Verified

Complaint as if fully set forth herein.




                                                28
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 29 of 33



       144.    An employee has a fiduciary duty of loyalty to provide services to his employer in

accordance with his employment contract. See B.G. Balmer & Co. v. Frank Crystal & Co., 2016

Pa. Super. LEXIS 516 (Pa. Super. Ct. Sept. 9, 2016); Reading Radio, Inc. v. Fink, 833 A.2d 199

(Pa. Super. 2003).

       145.    Further, an employee has a duty to “act with the utmost good faith in the

furtherance and advancement of the interests of his” employer. Sylvester v. Beck, 178 A.2d 755,

757 (Pa. 1962).

       146.    An employee’s duty of loyalty includes “a duty not to act or to agree to act during

the period of his [employment] for persons whose interests conflict with those of the [employer]

in matters in which the [employee] is employed.” Restatement (Second) of Agency, § 394.

       147.       “[A]n employee who expects to terminate his employment. . . may not. . . before

the termination of his employment, solicit customers for [a] rival business, nor may he do other

similar acts in direct competition with the employer’s business.” Colonell v. Goodman, 78 F.

Supp. 845, 847 (E.D. Pa. 1948) (citing Restatement of Agency, § 393(e)); see also Restatement

(Second) of Agency, § 393 (“Unless otherwise agreed, an agent is subject to a duty not to

compete with the principal concerning the subject matter of his agency.”); Restatement (Second)

of Agency, § 393, comment (e) (agent “is not, however, entitled to solicit customers for such rival

business before the end of his employment nor can he properly do other similar acts in direct

competition with the employer’s business”).

       148.       Miller and McCurry owed a duty of loyalty to PWA based on their employment

and under their respective Employment Agreements.

       149.    As stated in detail herein, Miller and McCurry breached the duty of loyalty owed

to PWA when, prior to their resignations and while being paid by PWA, they had set up Miller




                                                29
            Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 30 of 33



McCurry as a legal entity, leased office space less than a mile away from their PWA Pittsburgh

office, sought legal advice on how to get out of or around their contractual obligations to PWA,

had legal documents drafted to propose an asset purchase to PWA, sought the services of a

computer forensic vendor for consultation related to their electronic activities, gathered the

addresses and other information of the PWA clients they serviced so that they could mail them

their solicitation, set up email accounts for Miller McCurry and met with key clients to advise

them of their impending departure.

       150.     Miller and McCurry further breached their duty of loyalty to PWA when they

solicited PWA’s clients on behalf of Miller McCurry prior to their resignations.

       151.     As a direct result of Miller and McCurry’s intentional and egregious breaches of

their obligations to PWA, PWA has been damaged and will continue to be damaged.

                                          COUNT VI
                                      CIVIL CONSPIRACY
                                     (PWA v. All Defendants)

       152.      PWA incorporates by reference Paragraphs 1 through 151 of the Verified

Complaint as if fully set forth herein.

       153.     By engaging in the acts set forth above, Defendants conspired to knowingly,

willfully and purposefully commit illegal acts designed to unfairly compete with PWA,

misappropriate PWA’s Confidential Information and Trade Secrets to solicit PWA clients in

violation of Miller and McCurry’s contractual obligations to PWA.

       154.     Upon information and belief, Defendants agreed, combined and acted with a

common plan to breach the contractual and common law duties owed to PWA by engaging in the

unlawful acts described above.

       155.     Defendants further conspired to do so with the specific intent to injure NWMP’s

business.


                                                 30
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 31 of 33



        156.    Defendants’ actions have been willful and outrageous and undertaken with

reckless indifference to PWA’s rights.

        157.    As a direct and proximate result of the acts done in furtherance of the conspiracy,

PWA has been damaged, including damage in the form of expenses related to investigative and

remedial actions taken to address the effects of the conspiracy. PWA has suffered, and will

continue to suffer, these injuries.

        158.     The threatened and actual injuries that PWA has suffered and will suffer are

immediate and irreparable. Because of the difficulty in quantifying injury and harm to PWA’s

ability to compete, acquire and maintain a competitive advantage through its Confidential

Information and Trade Secrets, monetary damages alone will not adequately compensate PWA

for Defendants’ wrongful use of such information and their breach of their duties to PWA.

PWA, therefore, lacks an adequate and complete remedy at law and an equitable remedy is

appropriate in addition to monetary damages.

                                          COUNT VII
                                      UNJUST ENRICHMENT
                                      (PWA v. All Defendants)

        159.    PWA incorporates by reference Paragraphs 1 through 158 of the Verified

Complaint as if fully set forth herein.

        160.    While employed by PWA and receiving the compensation associated with such

employment, Miller and McCurry knowingly, willfully and purposefully committed illegal acts

designed to unfairly compete with PWA, misappropriate PWA’s Confidential Information and

Trade Secrets for the benefit of PWA’s direct competitor Miller McCurry.

        161.    Because of these actions, Miller and McCurry are obligated to reimburse PWA

for all compensation and benefits paid to them since April 30, 2019.




                                                 31
         Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 32 of 33



                                         COUNT VIII
                                    UNFAIR COMPETITION
                                     (PWA v. All Defendants)

       162.    PWA incorporates by reference Paragraphs 1 through 161 of the Verified

Complaint as if fully set forth herein.

       163.    Defendants, by engaging in the conduct described above, have engaged in unfair

competition with PWA.

       164.    Defendants’ conduct has caused and will continue to cause damage to PWA’s

business relationships with its clients and other valuable business interests.

       165.    Defendants’ conduct has been and continues to be willful, intentional and

unprivileged and has caused and will continue to cause PWA to suffer immediate, irreparable

harm, as well as other compensatory damages.

       166.    Defendants’ conduct, as described above, is contrary to honest industrial and

commercial practices.

                                     PRAYER FOR RELIEF

       WHEREFORE, PWA respectfully requests that this Court:

       (a)     Award immediate and then permanent injunctive relief to PWA in the form of

enforcement of the restriction on competition to which Miller agreed during his employment

with PWA, tolled during his period of noncompliance;

       (b)     Award immediate and then permanent injunctive relief to PWA in the form of

enforcement of the restriction on competition and solicitation of PWA’s clients and employees to

which McCurry agreed during his employment with PWA, tolled during her period of

noncompliance;




                                                 32
           Case 2:19-cv-01198-LPL Document 1 Filed 09/18/19 Page 33 of 33



       (c)     Award actual and compensatory damages to PWA as shall be determined at trial

for injuries and damages which PWA has sustained in consequence of Defendants’ wrongful

conduct;

       (d)     Award liquidated damages in an amount equal to $2,250,000 against Miller

pursuant to the terms of his Employment Agreement with PWA;

       (e)     Award punitive damages for Defendants’ willful, wanton and malicious conduct;

       (f)     Award costs, expenses and legal fees incurred by PWA in bringing this lawsuit to

enforce its contractual rights; and

       (g)     Award such other relief as the Court deems to be just and proper.

Dated: September 18, 2019                   Respectfully submitted,

                                            /s/ Erin McLaughlin
                                            Erin J. McLaughlin (PA 202044)
                                            erin.mclaughlin@bipc.com
                                            BUCHANAN INGERSOLL & ROONEY PC
                                            One Oxford Centre, 20th Floor
                                            301 Grant Street
                                            Pittsburgh, PA 15219
                                            Phone: 412-562-8800
                                            Fax: 412-562-1041

                                            Attorneys for Plaintiff




                                               33
